DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Amendments/Request for Reconsideration filed on 24 August 2022.
Claims 1 – 18 are pending.  

Claim Objections
Claims 1 is objected to because of the following informalities:
Regarding claim 1, line 20, the limitation, “around the second;”, should read, “around the second axis;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 12 – 13, 15 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US 2008/0271905 A1), in view of Kikuchi et al. (US 2016/0250743 A1), hereinafter Kikuchi, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe. 
[AltContent: textbox (Yoshikane (US 2008/0271905 A1)
Annotated fig. 1)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Sunabe (US 2018/0099399 A1)
Annotated fig. 8)]












[AltContent: textbox (H4)]











[AltContent: textbox (Sunabe (US 2018/0099399 A1)
Annotated fig. 7)]
[AltContent: textbox (motor housing)][AltContent: ]
[AltContent: textbox (exterior side of the motor housing)][AltContent: ]
    PNG
    media_image7.png
    417
    690
    media_image7.png
    Greyscale
[AltContent: textbox (Sunabe (US 2018/0099399 A1)
Annotated fig. 8)]

Regarding claim 1, Yoshikane discloses a drilling tool (1, fig. 1) configured to perform a drilling action of rotationally driving a tool accessory (4, fig. 1), the drilling tool comprising: a motor (5, fig. 1) and a motor shaft (6, fig. 1), the motor shaft being rotatable a first axis (A, annotated fig. 1); a tool holder (3, fig. 1) configured to removably hold the tool accessory, the tool holder being configured to be rotationally driven around a second axis (B, annotated fig. 1) by torque transmitted from the motor shaft ([0056], ll. 1 – 5), the second axis being parallel to the first axis and defining a front-rear direction of the drilling tool (As shown in annotated fig. 1); a main housing (2, fig. 1) extending in the front-rear direction and housing the motor and the tool holder (As shown in fig. 1); and an intermediate shaft (25, fig. 1) that is configured to be operatively coupled to the motor shaft and the tool holder to transmit the torque from the motor shaft to the tool holder ([0047], ll. 5 – 14); wherein: the intermediate shaft is rotatable around a third axis (C, annotated fig. 1) that is parallel to the first axis and the second axis ([0047], ll. 1 – 5); the first axis is between the third axis and the second axis in an up-down direction orthogonal to the front-rear direction (As shown in f1g. 1).

Yoshikane does not explicitly disclose the motor includes a stator, a rotor, and the motor shaft extending from the rotor and being rotatable integrally with the rotor around a first axis; an elongate grip part behind the main housing and extending in a direction intersected by the second axis, the grip part including a first end portion and a second end portion, the first end portion being intersected by the second axis, the second end portion being opposite to the first end portion and spaced from the second axis; a connection part connecting the second end portion of the grip part and the main housing, the connection part not housing the motor, the connection part and the grip part together forming an annular part.
However, Kikuchi teaches the motor (12, fig. 3) includes a stator (26, fig. 6), a rotor (27, fig. 3), and the motor shaft (30, fig. 3) extending from the rotor and being rotatable integrally with the rotor around a first axis (A, fig. 3) ([0048]); an elongate grip part (14, fig. 3) behind the main housing (a housing comprising the partition wall 31, the lower wall 24, the wall unit 25, the wall unit 23, the wall unit 19, the gear cover 32, and the tubular cover 33, fig. 3; indicated as E in annotated fig. 3) and extending in a direction (D, annotated fig. 1) intersected by the second axis (B, annotated fig. 3), the grip part (14) including a first end portion (F, annotated fig. 3) and a second end portion (G, annotated fig. 3), the first end portion being intersected by the second axis (As shown in annotated fig. 3), the second end portion being opposite to the first end portion and spaced apart from the second axis (As shown in annotated fig. 3); a connection part (15, fig. 3; indicated as H1, H2, annotated fig. 3) connecting the second end portion of the grip part and the main housing (As shown in annotated fig. 3), the connection part not housing the motor (Annotated fig. 3 shows the connection part H1, H2 separated from the motor 12 by the wall unit 25), the connection part and the grip part together forming an annular part (Figs. 1, 2 shows the grip 14 and the first connecting part 15 as connected tubular or annular parts). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Yoshikane, with the motor includes a stator, a rotor, and the motor shaft extending from the rotor and being rotatable integrally with the rotor around a first axis; an elongate grip part behind the main housing and extending in a direction intersected by the second axis, the grip part including a first end portion and a second end portion, the first end portion being intersected by the second axis, the second end portion being opposite to the first end portion and spaced from the second axis; a connection part connecting the second end portion of the grip part and the main housing, the connection part not housing the motor, the connection part and the grip part together forming an annular part, as taught by Kikuchi, because the reference of Yoshikane provides only a partial longitudinal cross sectional view of a hammer drill tool wherein the details of the motor and the rear handle portion of the tool are excluded and one having ordinary skill in the art would look to Kikuchi to construct the motor and rear handle portion of the tool.

The modified Yoshikane does not explicitly disclose a detection device in the connection part and configured to detect a rotation state of the main housing around the second axis.
However, Sunabe teaches a detection device (90, fig. 7) disposed in the connection part (12, fig. 7) and configured to detect a rotation state of the main housing (10, fig. 7) around the second axis (the longitudinal axis of the tool bit 4, fig. 7) ([0086]) (Please note, Sunabe teaches the placement of the detection device 90 on an exterior side of the motor housing 12 opposite of the motor 8 as shown in annotated fig. 8.  One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 as shown in annotated fig. 3 of Kikuchi at the asterisk).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with a detection device disposed in the connection part and configured to detect a rotation state of the main housing around the second axis, as taught by Sunabe, with the motivation to detect whether the tool accessory has jammed into the workpiece and stop the drive of the motor of the drilling tool as a safety feature for the user ([0138] – [0139]). 

The modified Yoshikane does not explicitly disclose the detection device is on an opposite side of the third axis from the first axis and the second axis in the up-down direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have placed the detection device on an opposite side of the third axis from the first axis and the second axis in the up-down direction of the modified Yoshikane, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Please note, the claimed limitation, “the detection device is on an opposite side of the third axis from the first axis and the second axis in the up-down direction”, is disclosed in the drawings only wherein the written description is silent regarding the claimed limitation or any critically for the claimed limitation.

Regarding claim 2, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane further discloses a direction (Kikuchi – D, annotated fig. 3) that is orthogonal to the second axis (Kikuchi – B, annotated fig. 3) and that corresponds to an extension direction (Kikuchi – D) of the grip part (Kikuchi – 14, fig. 3) defines an up-down direction of the drilling tool (Kikuchi – 10, fig. 3), a direction from the first end portion (Kikuchi – F, annotated fig. 1) toward the second end portion (Kikuchi – G, annotated fig. 1) defines a downward direction of the drilling tool (Kikuchi – as shown by the arrow D in annotated fig. 3), the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) in a lower end portion (Kikuchi – H2, annotated fig. 3) of the connection part (Kikuchi – H1, H2, annotated fig. 3).

Regarding claim 3, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane further discloses the connection part (Kikuchi – H1, H2, annotated fig. 3) includes a first portion (Kikuchi – H1, annotated fig. 3) connected to the second end portion (Kikuchi – G, annotated fig. 3) of the grip part (Kikuchi – 14, fig. 3) and extending frontward from the second end portion; and a second portion (Kikuchi – H2, annotated fig. 3) connecting a front end portion of the first portion and the main housing (Kikuchi – E, annotated fig. 3). 
The modified Yoshikane does not explicitly disclose a control device configured to control operation of the drilling tool, wherein: and the control device is in the first portion of the connection part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein: and the control device (70) is in the first portion (the portion connected to the second end or bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) of the connection part (12, fig. 8) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connecting unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with a control device configured to control operation of the drilling tool, wherein the control device is disposed in the first portion of the connection part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 4, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 3.
The modified Yoshikane further discloses the detection device (Sunabe – 90, fig. 7) is in a lower end portion of the second portion (Kikuchi – H2, annotated fig. 3) of the connection part (Kikuchi – H1, H2, annotated fig. 3).

Regarding claim 5, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 3.
The modified Yoshikane does not explicitly disclose the first portion has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the first portion (Connected to the second end or the bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connection unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with the first portion has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Regarding claim 6, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane further discloses a direction (Kikuchi – D, annotated fig. 3) that is orthogonal to the second axis (Kikuchi – B, annotated fig. 3) and that corresponds to an extension direction (Kikuchi – D, annotated fig. 3) of the grip part (Kikuchi – 14, fig. 1) defines an up-down direction of the drilling tool (Kikuchi – 10, fig. 3), a direction from the first end portion (Kikuchi – F, annotated fig. 3) toward the second end portion (Kikuchi – G, annotated fig. 3) defines a downward direction of the drilling tool (Kikuchi – as shown by the arrow D in annotated fig. 3), the connection part (Kikuchi – H1, H2, H3, H4, annotated fig. 3) includes: a cover part (Kikuchi – 22, fig. 3; indicated as H4 in annotated fig. 3) surrounding a portion of the main housing (Kikuchi – E, annotated fig. 3) at least partially in a circumferential direction around the second axis (Kikuchi – figs. 1, 2 shows the upper wall 22 surrounding a portion of main housing E in a circumferential direction around the second axis B – specifically wall unit 19 of the main housing E); an upper extending part (Kikuchi – 64, fig. 3; indicated as H3, annotated fig. 3) extending frontward from the first end portion of the grip part and connected to the cover part; a lower extending part (Kikuchi – H1, fig. 3) extending frontward from the second end portion (Kikuchi – G, annotated fig. 3) of the grip part; and a front extending part (Kikuchi – H2, annotated fig. 1) extending upward from a front end portion of the lower extending part (Kikuchi – H1, annotated fig. 3) and connected to the cover part (Kikuchi – via the wall unit 23 and the second connecting unit 64), and the detection device (Sunabe – 90, fig. 7) is in a lower end portion of the front extending part or in the lower extending part  (Kikuchi – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 in the front extending part H2 as shown in annotated fig. 3 of Kikuchi at the asterisk).

Regarding claim 12, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane further discloses a direction (Kikuchi – D, annotated fig. 3) that is orthogonal to the second axis (Kikuchi – B, annotated fig. 3) and that corresponds to an extension direction (Kikuchi – D, annotated fig. 3) of the grip part (Kikuchi – 14, fig. 3) defines an up-down direction of the drilling tool (Kikuchi – 10, fig. 3), a direction from the first end portion (Kikuchi – F, annotated fig. 3) toward the second end portion (Kikuchi – G, annotated fig. 3) defines a downward direction of the drilling tool (Kikuchi – as shown by the arrow D in annotated fig. 3), the connection part (Kikuchi – H1, H2, annotated fig. 3) includes: a first portion (Kikuchi – H1, annotated fig. 3) connected to the second end portion of the grip part and extending frontward from the second end portion; and a second portion (Kikuchi – H2, annotated fig. 3) connecting a front end portion of the first portion and the main housing (Kikuchi – E, annotated fig. 3), the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) in a lower end portion of the connection part (Kikuchi – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 in the lower end portion H2 as shown in annotated fig. 3 of Kikuchi at the asterisk).

The modified Yoshikane does not explicitly disclose a control device configured to control operation of the drilling tool, wherein the control device is in the first portion of the connection part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein the control device (70) is in the first portion (Connected to the second end or bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) of the connection part (12, fig. 8) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connection unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with a control device configured to control operation of the drilling tool, wherein the control device is in the first portion of the connection part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 13, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 12.
The modified Yoshikane does not explicitly disclose the first portion has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the first portion (Connected to the second end or the bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connection unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with the first portion has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Regarding claim 15, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane further discloses a direction (Kikuchi – D, annotated fig. 3) that is orthogonal to the second axis (Kikuchi – B, annotated fig. 3) and that corresponds to an extension direction (Kikuchi – D, annotated fig. 3) of the grip part (Kikuchi – 14, fig. 3) defines an up-down direction of the drilling tool (Kikuchi – 10, fig. 3), a direction from the first end portion (Kikuchi – F, annotated fig. 3) toward the second end portion (Kikuchi – G, annotated fig. 3) defines a downward direction of the drilling tool (Kikuchi – as shown by the arrow D in annotated fig. 3), the connection part (Kikuchi – H1, H2, H3, H4, annotated fig. 3) include a cover part (Kikuchi – 22, fig. 3; indicated as H4 in annotated fig. 3) surrounding a portion of the main housing (Kikuchi – E, annotated fig. 3) at least partially in a circumferential direction around the second axis (Kikuchi – figs. 1, 2 shows the upper wall 22 surrounding a portion of main housing E in a circumferential direction around the second axis B – specifically wall unit 19); an upper extending part (Kikuchi – 64, fig. 3; indicated as H3, annotated fig. 3) extending frontward from the first end portion of the grip part and connected to the cover part; a lower extending part (Kikuchi – H1, fig. 3) extending frontward from the second end portion (Kikuchi – G, annotated fig. 3) of the grip part; and a front extending part (Kikuchi – H2, annotated fig. 1) extending upward from a front end portion of the lower extending part (Kikuchi – H1, annotated fig. 3) and connected to the cover part (Kikuchi – via the wall unit 23 and the second connecting unit 64), and the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) in a lower end portion of the front extending part or in the lower extending part  (Kikuchi – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 in the front extending part H2 as shown in annotated fig. 3 of Kikuchi at the asterisk).

The modified Yoshikane does not explicitly disclose a control device configured to control operation of the drilling tool, wherein the control device is in the lower extending part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein the control device (70) is in the lower extending part (The portion extending frontward of the second end or bottom portion of the handle 16, fig. 7) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connection unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with a control device configured to control operation of the drilling tool, wherein the control device is in the lower extending part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 16, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 15.
The modified Yoshikane does not explicitly disclose the lower extending part has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the lower extending part (The portion extending frontward connected to the second end or the bottom portion of the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion G of the handle 14 within the first portion H1 of the second connection unit 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with the lower extending part has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Regarding claim 18, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 6.
The modified Yoshikane discloses the connection part (Kikuchi – H1, H2, H3, H4, annotated fig. 3) includes a first portion (Kikuchi – H1, H2, and wall unit 23, annotated fig. 3) directly connected to the second end portion (Kikuchi – G, annotated fig. 3) and extending frontward from the second end portion to form a bottom portion of a loop that includes the grip part (Kikuchi – 14, fig. 3) (Kikuchi – As shown in annotated fig. 3) and a second portion (Kikuchi – H3, H4, annotated fig. 3) connecting a front end portion of the first portion and the main housing (Kikuchi – E, annotated fig. 3) (Kikuchi – As shown in annotated fig. 3); and an entirety of the detection device (Sunabe – 90, fig. 7) is in a lower end portion of the second portion (Kikuchi – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 in a lower end portion of H1, H2, and wall unit 23 as shown in annotated fig. 3 of Kikuchi at the asterisk).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US 2008/0271905 A1), in view of Kikuchi et al. (US 2016/0250743 A1), hereinafter Kikuchi, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe, in further view of Ulrich et al. (US 2016/0279782 A1), hereinafter Ullrich.

Regarding claim 7, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane does not explicitly disclose at least one elastic member elastically supporting the detection device in the connection part.
However, Ullrich teaches at least one elastic member (44, fig. 2) elastically supporting the detection device (14, fig. 1) in the connection part (12, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with at least one elastic member elastically supporting the detection device in the connection part, as taught by Ullrich, with the motivation to dampen or reduce vibrations between the housing and the detection device, in order to significantly reduce or entirely avoid misdetection of particular, in particular safety-related operating conditions ([0028], ll. 1 – 8).

Claims 8 – 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikane (US 2008/0271905 A1), in view of Kikuchi et al. (US 2016/0250743 A1), hereinafter Kikuchi, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe, in further view of Furusawa et al. (US 2016/0136801 A1), hereinafter Furusawa.

Regarding claim 8, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yoshikane does not explicitly disclose the grip part and the connection part are integrated to be substantially immovable relative to each other to form a handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing.
However, Furusawa teaches the grip part (162, fig. 3) and the connection part (161, fig. 3) are integrated to be substantially immovable relative to each other to form a handle housing (109, fig. 2), and the handle housing (109) is connected to the main housing (103, 105, fig. 3) via at least one second elastic member (115, fig. 3) to be movable relative to the main housing (103, 105) ([0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with the grip part and the connection part are integrated to be substantially immovable relative to each other to form a handle housing, and the handle housing is connected to the main housing via at least one elastic member to be movable relative to the main housing, as taught by Furusawa, with the motivation to effectively reduce the transmission of vibrations to the handle, which is generated during operation ([0009]).

Regarding claim 9, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 8.
The modified Yoshikane further discloses the main housing (Furusawa – 103, 105, fig. 3) and the handle housing (Furusawa – 109, fig. 2) are configured to slide relative to each other in the front-rear direction (Furusawa – [0055]).

Regarding claim 10, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 9.
Yoshikane discloses the drilling tool (1, fig. 1) is a rotary hammer  ([0043], ll. 1 – 2) that is also configured to perform a hammer action of linearly driving the tool accessory (4, fig. 3) removably coupled ([0044], ll. 7 – 9) to the tool holder (3, fig. 1) along the second axis (B, annotated fig. 1) ([0058]).

Regarding claim 11, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 8.
The modified Yoshikane discloses the handle housing (Kikuchi – 14, fig. 3) forms the annular part (One having ordinary skills in the art would likewise recognize that the grip 14 would be annular part forming the tube-like handle).

Regarding claim 14 and 17, Yoshikane, as modified by Kikuchi, as further modified by Sunabe, discloses the invention as recited in claim 13.
The modified Yoshikane does not explicitly disclose the grip part and the connection part are integrated to be substantially immovable relative to each other to form an annular handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing.
However, Furusawa teaches the grip part (162, fig. 3) and the connection part (161, fig. 1) are integrated to be substantially immovable relative to each other to form an annular handle housing (109, fig. 2), and the handle housing (109) is connected to the main housing (103, 105, fig. 3) via at least one elastic member (115, fig. 3) to be movable relative to the main housing (103, 105) ([0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yoshikane, with the grip part and the connection part are integrated to be substantially immovable relative to each other to form an annular handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing, as taught by Furusawa, with the motivation to effectively reduce the transmission of vibrations to the handle, which is generated during operation ([0009]).

Response to Arguments
Applicant’s arguments, filed 24 August 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s amendments, filed 24 August 2022, with respect to the claim objection of claim 15 have been fully considered and are persuasive.  The claim objection of claim 15 has been withdrawn. 
Applicant’s amendments, filed 24 August 2022, with respect to the rejection of claims 8, 14, and 17 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 8, 14, and 17 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments, filed 24 August 2022, have been fully considered but they are partially persuasive.
Applicant argues:
First, the Examiner correctly acknowledges that, in the Sunabe tool, twisted-motion detector 90 is in motor housing 12. However, claim 1 is amended above to state that the connection part does not house the motor. Thus, even if twisted-motion detector 90 of the Sunabe tool is incorporated into the combination of the Yamada and Hessenberger tools, one of ordinary skill would locate the twisted-motion detector 90 in motor housing 105 of the Yamada tool, contrary to amended claim 1.

	In response to applicant’s argument that the twisted-motion detector 90 of the Sunabe tool would be located within the motor housing, it should be noted the twisted-motion detector 90 of the Sunabe tool is placed on an exterior side of the motor housing 12 opposite of the motor 8 as shown in annotated fig. 8 – not within the portion of motor housing 12 that contains the motor.  Thus, one having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yoshikane, the detection device 90 of Sunabe would be similarly placed on an exterior side of a motor housing, for example, on the wall unit 25 opposite of the motor 12 as shown by the asterisk in annotated fig. 3 of Kikuchi, and not within the motor housing.
	Applicant further argues: 
Second, in the Sunabe tool, the axes of rotation of the motor shaft and the tool holder intersect, or form an L-shape. In contrast, in both the Yamada and Hessenberger tools, the axes of rotation of the motor shaft and tool holder are parallel. Thus, one of ordinary skill would not simply combine the Sunabe tool to a combination of the Yamada and Hessenberger tools, because an extensive rearrangement of the parts would be required, without any clear likelihood of success.

	In response to applicant’s argument that extensive rearrangement of parts would be required because the axes of rotation of the motor shaft and the tool holder intersect, or form an L-shape in the Sunabe tool as opposed to the parallel axis of the motor shaft and tool holder in the other references, Sunabe is relied upon for the addition of the detection device and the control device only, not the motor shaft or the tool holder.  Thus, the combination does not require an extensive rearrangement of parts.
	Applicant further argues:
In addition, claim 1 is amended above to include: an intermediate shaft that is configured to be operatively coupled to the motor shaft and the tool holder to transmit the torque from the motor shaft to the tool holder; wherein: the intermediate shaft is rotatable around a third axis that is parallel to the first axis and the second axis; the first axis is between the third axis and the second axis in an up- down direction orthogonal to the front-rear direction; and the detection device is on an opposite side of the third axis from the first axis and the second axis in the up-down direction. Applicant respectfully submits that none of the prior art discloses or renders obvious the recited "intermediate shaft." 

Applicant's amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshikane, Kikuchi, and Sunabe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        8 September 2022
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731